In an action in the City Court of Mount Vernon to recover damages for injury to property alleged to have been caused by certain blasting operations of the defendant, order setting aside the inquest and the judgment and granting defendant leave to open its default in appearing and pleading, affirmed, without costs; the costs provided for therein to be paid and the answer served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.